Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered August 7, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was serving concurrent probation terms of five years following his conviction of the crimes of attempted criminal possession of a controlled substance in the third degree and forgery in the second degree. Thereafter, defendant admitted to violating the terms of his probation by failing to report to his probation officer for nearly two years and was sentenced in accordance with an agreement to a prison term of 1 to 5 years. Defendant appeals, contending that the sentence was harsh and excessive. Notwithstanding defendant’s mental health history and family background, we find no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Gay, 305 AD2d 856 [2003]; People v Maynard, 298 AD2d 714 [2002]).
Mercure, J.P., Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.